Citation Nr: 1443517	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  09-46 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for a right knee disability, characterized as degenerative joint disease, traumatic chondromalacia, and tear of the medial meniscus.

2. Entitlement to an initial rating in excess of 20 percent for chronic cluster headaches.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from June 1988 to September 1988, and from January 2006 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) from February 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In his December 2009 substantive appeal, the Veteran requested a hearing at the RO before a member of the Board.  He withdrew his hearing request in correspondence received by the RO in April 2010.

This case is considered a "paperless appeal."  All documents have been uploaded to Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability based on unemployability due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has not raised the issue of TDIU due to service-connected disabilities.  Therefore, the issue of entitlement to TDIU is not before the Board.  

When this case was before the Board in March 2014, it was decided in part and remanded in part.  It is now before the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by pain when walking up steps or on rough terrain; flexion limited to 100 degrees by pain; full, painless extension; and removal of semilunar cartilage.

2.  The Veteran's right knee disability is not manifested by objectively determined lateral instability, objective evidence of "locking", joint effusion, dislocation, ankylosis, tibia or fibular impairment, or genu recurvatum.

3.  Prior to service aggravation, the Veteran's headaches were manifested by prostrating attacks occurring less than once every two months.

4.  Throughout the appeal, the Veteran's headaches are manifested by 1 to 2 prostrating cluster headaches per month, but without very frequent prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial evaluation than 10 percent for right knee osteoarthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 5010 (2013).

2.  The criteria for a disability rating of 30 percent, but no higher, for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, DC 8100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In December 2007, the agency of original jurisdiction (AOJ) sent a letter to the Veteran providing the notice required for the initial claim of service connection for cluster headaches and a right knee disability.  Service connection was subsequently granted, and the Veteran appealed the noncompensable evaluation assigned to both his headache disability and right knee disability.  In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

In the December 2007 letter, the AOJ notified the Veteran of the process by which disability ratings and effective dates are determined.  The Veteran has been adequately notified of the information and evidence necessary to substantiate his claims for  higher ratings.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated and a medical opinion has been sought in conjunction with his claim.  The duty to assist has been fulfilled.

II.  Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.  A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, as here, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Entitlement to a higher initial evaluation than 10 percent for a right knee disability.

A. Regulations

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.
Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

DC 5010 directs that arthritis due to trauma be rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  Under that code, the rating schedule directs that degenerative arthritis that has been established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  It further states that when the limitation of motion is noncompensable under the code, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.

X-ray studies of record confirm degenerative arthritis.  Thus, DCs 5010 and 5003 are applicable, and direct the Board's attention to the diagnostic criteria for limitation of motion referable to the knee and leg, which are found at 38 C.F.R. § 4.71a, DCs 5256, 5260, 5261.  First, DC 5256 rates based on the presence of ankylosis, or immobility of the joint.  As the Veteran has movement in his knee joint, this code is inapplicable.  

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees. A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II (2013).
The VA Office of General Counsel (GC) has held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9-2004 (September 17, 2004).

VA General Counsel also has held that a claimant who has both arthritis and instability of a knee may be granted separate evaluations under DCs 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14.  However, any such separate rating must be based on additional disabling symptomatology.  That is to say that separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either DC 5260 or 5261.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

B. Analysis

In an October 2009 RO decision, the RO granted a 10 percent evaluation for painful and limited motion of the joint under Diagnostic Code 5010.  This code examines limitation of motion in terms of flexion and extension.

Regarding flexion, for a compensable evaluation to be assigned, DC 5260 requires limitation to 45 degrees.  During a July 2008 VA examination, flexion was to 120 degrees.  The examiner did not provide the degree of when pain began.  A December 2008 VA examination indicated that right knee flexion was to 113 degrees.  Passively, flexion was to 135 degrees for the right knee, but this was very painful for the Veteran.  The examiner failed to provide the degree at which pain began.  During the May 2014 examination, flexion of the right knee was to 110 degrees with pain at 100 degrees.  After repetitive use, flexion of the right knee was to 110 degrees.  The examiner noted that there was less movement than normal, weakened movement, excess fatigability, pain on motion and interference with sitting and standing and weight-bearing of the right knee after repetitive motion.  

Overall, the May 2014 examination provides the most adequate examination as it indicated at what degree pain began during flexion.  During the May 2014 examination, he reported decreased range of motion of about 50 percent during flare-ups but when demonstrating this to the examiner, it was flexion to 110 degrees.  When considering the degree of when pain began upon range of motion testing and even limitation of motion during flare-ups, the evidence does not show that a compensable evaluation is warranted under Diagnostic Code 5260.

Regarding extension, for a compensable evaluation to be assigned, DC 5261 requires limitation to 10 degrees.  During the July 2008 VA examination, the December 2008 VA examination and the May 2014 VA examination, the Veteran had full extension.  The Board acknowledges that the examiners failed to report the degree of when pain began during the July 2008 and December 2008 VA examinations.  For this reason, the Board finds that the May 2014 examination provides the most adequate examination as it indicated specifically that the Veteran did not have pain during extension.  Therefore, the evidence does not show that a compensable evaluation is warranted under Diagnostic Code 5261.

As noted above, under DC 5003, when limitation of motion is noncompensable under the appropriate diagnostic codes, as is the case here, a 10 percent is for application.  As the RO has already assigned a 10 percent evaluation, the Board will consider if a 20 percent evaluation is warranted.  A 20 percent evaluation is assigned under Diagnostic Code 5003 if there is x-ray evidence of two or more major joints or 2 or more minor joints and occasional incapacitating exacerbations.  The evidence only shows one joint is being evaluated.  Therefore, a higher 20 percent evaluation under Diagnostic Code 5003 is not warranted.  

Separate evaluations can be assigned under Diagnostic Codes 5260, 5261 and 5257.  As noted above, there are no compensable evaluations under DC 5260 and DC 5261.  As for subluxation and instability, during the December 2008 VA examination, there was no instability of the right knee.  During the May 2014 examination, anterior instability, posterior instability, and medial-lateral instability testing were all normal.  Patellar subluxation and dislocation testing showed no evidence or history of subluxation or dislocation.  The Veteran has noted that his knee locks sometimes, but this has not been shown on objective testing.  The evidence does not show that a compensable evaluation under Diagnostic Code 5257 is warranted.  

Alternative codes have also been analyzed.  Even though the Veteran has had brief chondroplasty of patellofemoral compartment of the right knee, which is the removal of some cartilage of the knee, a separate evaluation cannot be assigned under Diagnostic Code 5259 because the Veteran is currently assigned a 10 percent evaluation under 5010.  VA General Counsel has also held that a rating under Diagnostic Code 5259, cartilage, semilunar, removal (see also Diagnostic Code 5258, dislocated semilunar cartilage) already contemplates limitation of motion, such that separate ratings for limitation of motion (e.g., Diagnostic Codes 5003, 5010, 5260, or 5261) would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 9-98 (August 14, 1998).  

In the alternative, the Board may consider if any other diagnostic code could provide a higher evaluation for the Veteran's right knee disability.  As the Veteran is already in receipt of a 10 percent evaluation under Diagnostic Code 5010, evaluating the Veteran's right knee under DC 5259, which assigns 10 percent evaluation, would not provide the Veteran a higher evaluation.

The Board does not find that the Veteran meets the criteria under DC 5258.  
Under Diagnostic Code 5258, a 20 percent is warranted if the cartilage is dislocated, and there are frequent episodes of "locking", pain and effusion into the joint.  During the July 2008 VA examination, the Veteran reported using a brace from time to time and a cane on occasion but no episodes of dislocation or recurrent subluxation.  During the May 2014 examination, the examiner found no locking, swelling, or joint effusion of the right knee.  The Veteran did not report locking or swelling during flare-ups.  The April 2014 x-ray study noted no dislocation.  During the May 2014 VA examination, the Veteran reported that he did not need to use a brace since 2012.  The Board acknowledges that the Veteran has reported on occasion that his knee "locks", this has not been demonstrating objectively on any of the three VA examinations that he received.  Regardless, even with occasional locking of his knee, there continues to be no evidence of dislocation or effusion of the joint.  For these reasons, the Board does not find that a 20 percent evaluation under Diagnostic Code 5258 is warranted.

The Board does not find that a higher evaluation is warranted under any other diagnostic code.  The Veteran does not have ankylosis of his knees, tibia or fibula impairment or genu recurvatum.

In conclusion, the Board does not find that a higher evaluation than 10 percent for the right knee is warranted.  

In adjudicating this decision, the Board has considered the Veteran's reports of symptomatology to be credible and has considered the functional impact of painful motion, weakness and lack of endurance that the Veteran has reported throughout the appeal period.  

The Board does not find that a staged rating is warranted for this claim.
 
C.  Extraschedular

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

The Board finds that the first Thun element is satisfied here.  The Veteran's service-connected knee disabilities are manifested by signs and symptoms such as pain which impairs his ability to walk on steps or rough terrain.  (See, e.g., May 2014 VA examination reports).  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion and instability.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 2560, 5261, 5257 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in using stairs and walking in rough terrain.  In short, there is nothing exceptional or unusual about the Veteran's knee disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right knee disability has caused his to miss work or has resulted in any hospitalizations.  See May 2014 VA examination.  Although the Veteran noted that walking on rough terrain for his knee sometimes causes knee pain, it does not appear to cause him to miss any work. Therefore, the Veteran's service-connected right knee disability does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

IV. Entitlement to a higher initial evaluation than 20 percent for a headache disability.

A.  Regulations

DC 8100 provides ratings for migraine headaches. Migraine headaches with less frequent attacks than the criteria for a 10 percent rating are rated as noncompensably (0 percent) disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a , DC 8100 (2013).

B.  Analysis

The Veteran's cluster headaches are rated under DC 8100.  When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2013).   Here, the Veteran's symptoms of his cluster headaches are closely related to DC 8100 for migraine headaches.  Therefore, the Board will evaluate this cluster headaches under this code.  The RO found that the Veteran's symptomology most accurately was reflected by a 30 percent evaluation under DC 8100; however, the RO found that the Veteran's headaches prior to service were evaluated at 10 percent.  Therefore, the RO subtracted 10 percent from the 30 percent evaluation and assigned a 20 percent evaluation.

As the Board considers the Veteran's claim on a de novo basis, the Board will first address the Veteran's headache disability prior to service.  Private treatment records show that the Veteran experienced headaches prior to his second period of service.  A March 2003 treatment record notes headaches happening two to three times a month.  An April 2003 private treatment record notes that the Veteran had headaches weekly.  The Veteran made a journal of his headaches from June 2003 to September 2003.  During that time, the Veteran subjectively reported that his pain level for these headaches were all a 5 or below out of 10.  Different types of headaches were noted in journal (sinus headache, cluster headaches).  A November 2004 treatment record notes that the Veteran reported that he no longer experienced headaches.  

The records show reports of headaches prior to service but the frequency and the intensity of these headaches, as well as the different kinds of headaches he experienced, is unclear.  As noted, one November 2004 treatment record noted that his headaches had stopped.  Resolving all doubt in the favor of the Veteran and due to the uncertainty of the intensity of these headaches prior to service, the Board finds that it is unable to conclude that he had prostrating headaches averaging one in two months.  Therefore, the Board finds that a noncompensable evaluation should be assigned for the pre-service aggravation of the disability, pursuant to DC 8100.

Following service, the Veteran received several VA examinations to determine the severity of his headache disability.  During a December 2007 VA examination report, the Veteran reported having headaches several times a month and occurring usually in the afternoon and lasting half an hour.  The examiner noted that the headaches occurred on the left side of his head and were incapacitating in intensity.  He was treated with Stadol and Ibuprofen.  The examiner diagnosed the Veteran with chronic cluster headaches.

During the July 2008 VA examination, the Veteran reported that since returning from deployment, his headaches occurred at least twice a month.  The examiner diagnosed the Veteran with cluster headaches.  The Veteran reported that the headaches were incapacitating in their intensity.

A March 2013 VA treatment record notes that the Veteran reported that for the last two months he had two headaches a week, but they were not severe like he had in the past.  Prior to that, the Veteran reported that he had headaches maybe three times a week, and they were quite severe.  The physician diagnosed the Veteran with overlap syndrome between cluster and migraine headaches.  At this appointment, the Veteran reported doing decently and did not wish additional medication.  In a May 2013 VA treatment record, the Veteran sought treatment for daytime somnolence.  When asked about his previously reported headaches, the Veteran said that the headaches are doing fine.  

During the May 2014 VA examination, the Veteran reported that he has headaches once a week for about 30 minutes to 90 minutes.  If he is unable to take Stadol within the first 30 minutes of the beginning of the headache, it takes 30 to 90 minutes after he takes the medication for the headaches to stop.  He takes a hot shower or takes a walk, but he cannot lie down.  He reported that if he is at work when a headache begins, he takes medication or walks but is unable to function for 4 to 5 hours.  Following that, he reported that he is fine to work.  He takes Stadol during headaches and Topiramate as a preventative measure.  He takes Stadol two to three times a month.  Sometimes he takes Ibuprofen to catch the headache early to avoid taking the Stadol.  The examiner opined that the Veteran had an average of one prostrating attack once every month, but he did not have a very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  The examiner diagnosed the Veteran with cluster headaches.  

In terms of the impact on employment, in a December 2009 statement, the Veteran reported that his headaches impacted his ability to fully perform his job with the Illinois Department of Transportation due to having to leave work many times due to episodes.

The May 2014 examiner opined that the Veteran's headaches impacted his ability to work because he had headaches about once or twice a month and was unable to do anything for about 2 to 3 hours during those episodes.  The Veteran was currently working for the Illinois Department of Transportation doing Geographical Information systems as a map maker.

In light of this record, the Board concludes that the severity and frequency of the Veteran's headaches more closely approximate the criteria for a 30 percent rating under DC 8100, which contemplates prostrating attacks occurring on average once a month.  The Veteran has reported that his headaches occur anyway from once a week to twice a month and are completely prostrating for some period of the duration of the headache unless he can take medication quickly.  Since discharge, these attacks have occurred with similar frequency.  The Veteran certainly is competent to describe such symptomatology.  The May 2014 examiner opined that completely prostrating headaches occurred once a month but that the Veteran did not have a very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  

A higher rating under DC 8100 is not warranted because the evidence does not indicate that the Veteran experiences very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  As discussed above, the Veteran currently is employed as a map maker for the Illinois Department of Transportation, and the record does not indicate that the migraine headaches severely impair his ability to perform this job.  Although he noted that he has to leave early many times due to these headaches, there is no indication that his job is in jeopardy.  He appears to have worked at the same job beginning in 2002, prior to his second period of military service, and worked at this job since he returned from service.  Although the frequency of his headaches may be more than once a month, his headaches are not productive of severe economic inadaptability, which connotes the inability to adapt to maintaining a job.

Moreover, no other Diagnostic Code is appropriately applied.  The Board has considered alternative DCs relating to neurological conditions, but finds that they are inapplicable in this case.  See 38 C.F.R. § 4.124a.  Also, the Board does not find that a staged rating is warranted.

In summary, for the reasons and bases set forth above, the Board concludes that a 30 percent rating, but no more, is warranted for the Veteran's cluster headaches for the entire period of this appeal. 

C. Extraschedular Considerations

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected cluster headaches are manifested by signs and symptoms such as prostrating headaches about once a month, which impairs his ability to work during the time of his headache.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  Specifically, DC 8100 contemplates prostrating headaches and even economic inadaptability.

The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment of working during the time of his headache.  In short, there is nothing exceptional or unusual about the Veteran's cluster headache disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  The Veteran has, at no point, indicated that he believes the assigned schedular ratings of service-connected issues not currently before the Board to be inadequate or that the schedular criteria do not adequately describe or reflect his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to a higher initial evaluation than 10 percent for osteoarthritis of the right knee is denied.

Entitlement to an initial rating of 30 percent for cluster headaches is granted, subject to the laws and regulations controlling the award of monetary benefits.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


